Citation Nr: 1105964	
Decision Date: 02/14/11    Archive Date: 02/28/11

DOCKET NO.  09-08 773	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUES

1.  Entitlement to service connection for the residuals of a left 
trapezius muscle pull.  

2.  Entitlement to service connection for chemical burn of the 
feet, bilaterally.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


ATTORNEY FOR THE BOARD

G. Jivens-McRae, Counsel





INTRODUCTION

The Veteran served on active duty from August 1989 to 
January 1993.  She also had unverified active duty for training 
(ACDUTRA) and inactive duty for training (INACDUTRA) in the 
Minnesota Army National Guard from January 1993 to June 2001.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a November 2008 rating decision of the St. Paul, 
Minnesota, Department of Veterans Affairs (VA) Regional Office 
(RO), which denied service connection for left trapezius muscle 
pull and chemical burn of the feet, bilaterally.  

The issue of entitlement to service connection for chemical burn 
of the feet, bilaterally, being remanded is addressed in the 
REMAND portion of the decision below and is REMANDED to the RO 
via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The Veteran suffered a pulled/strained left trapezius muscle pull 
during INACDUTRA service and continues to experience the chronic 
residuals (left trapezius strain) related to that injury.  


CONCLUSION OF LAW

Resolving reasonable doubt in favor of the Veteran, service 
connection is warranted for left trapezius strain.  38 U.S.C.A. 
§§ 38 U.S.C.A. § 101(23) and (24), 1110, 1131, 5107 (West 2002 ); 
38 C.F.R. §§ § 3.6(a) and (d), 3.102, 3.303 (2010).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's 
duty to notify and assist claimants in substantiating a claim for 
VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 
(West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2010).

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his or 
her representative, if any, of any information, and any medical 
or lay evidence, that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2010); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and evidence 
not of record (1) that is necessary to substantiate the claim; 
(2) that VA will seek to provide; and (3) what the claimant is 
expected to provide.  This notice must be provided prior to an 
initial unfavorable decision on a claim by the RO.  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 
18 Vet. App. 112 (2004).  

VCAA notice should also apprise the claimant of the criteria for 
assigning disability ratings and for award of an effective date.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

It is important to note that private treatment records from the 
Open Upright MRI of Duluth were submitted without a waiver of 
local jurisdiction review.  However, in light of the full grant 
of benefits sought on appeal, this decision poses no risk of 
prejudice to the Veteran, and the Board may proceed with 
appellate review.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 
(1993).





Service Connection 

The Veteran contends that service connection for a left trapezius 
muscle pull is warranted based on service incurrence.  She 
related that during INACDUTRA, she pulled her trapezius muscle 
doing sit-ups and that this muscle pull still affects her to this 
date.  

Pursuant to 38 U.S.C.A. § 101(24), 'active military, naval, or 
air service' includes "active duty, any period of active duty 
for training [ADT or ACDUTRA] during which the individual 
concerned was disabled or died from a disease or injury incurred 
in or aggravated in line of duty, and any period of inactive duty 
training [IDT or INACDUTRA] during which the individual concerned 
was disabled or died from an injury incurred in or aggravated in 
line of duty."  38 U.S.C.A. § 101(24) (West 2002).  Put another 
way, service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated while performing 
active duty for training, or for injury incurred during inactive 
duty training.  

Generally, the evidence must show: (1) the existence of a present 
disability; (2) in-service incurrence or aggravation of a disease 
or injury; and (3) a causal relationship between the present 
disability and the disease or injury incurred or aggravated 
during service.  Shedden v. Principi, 381 F.3d 1163, 1166 -67 
(Fed. Cir. 2004) (citing Hansen v. Principi, 16 Vet. App. 110, 
111 (2002); Caluza v. Brown, 7 Vet. App. 498, 505 (1995), aff'd, 
78 F.3d 604 (Fed. Cir. 1996) (table)). 

Every person employed in the active military, naval, or air 
service shall be taken to have been in sound condition when 
examined, accepted and enrolled for service, except as to 
defects, infirmities, or disorders noted at the time of the 
examination, acceptance and enrollment, or where clear and 
unmistakable evidence demonstrates that the injury or disease 
existed before acceptance and enrollment and was not aggravated 
by such service.  38 U.S.C.A. §§ 1111, 1137, 1153 (West 2002).

Even if a person has had a period of active duty, that service 
alone does not make the claimant a "veteran" for the purpose of 
the application to any period of service which is ACDUTRA or 
INACDUTRA the presumption of soundness upon service entrance, the 
presumption of aggravation (of a pre-existing disorder) or the 
presumption of service incurrence of chronic diseases which are 
generally applicable to veterans who had active duty.  See 
generally Smith v. Shinseki, No. 08-1667, slip op. (U.S. Vet.App. 
Aug. 17, 2010); 2010 WL 3222811 (Vet.App.) (citing Acciola v. 
Peake, 22 Vet. App. 320 (2008) and Biggins v. Derwinski, 1 Vet. 
App. 474, 477-78 (1991) (in which the claimants had only ACDUTRA 
and no active service, as standing for the proposition that 
without previously established veteran status, the presumptions 
of service connection and sound condition are inapplicable).

Further, in Smith v. Shinseki, the Court found that "in light of 
the absence of evidence of an examination made contemporaneous 
with [entry into a period of ACDUTRA] the presumption of sound 
condition could not apply."  Smith v. Shinseki, No. 08-1667, slip 
op. at 7 (U.S. Vet.App. Aug. 17, 2010); 2010 WL 3222811 
(Vet.App.).  Indeed, in cases where a claim is based on a period 
of active duty for training, the Court held that the presumption 
of aggravation under [38 U.S.C.A. ]§ 1153 is not applicable.  
Smith v. Shinseki, No. 08-1667, slip op. at 10 (U.S. Vet.App. 
Aug. 17, 2010); 2010 WL 3222811 (Vet.App.).  Put another way, 
"the presumption [sic] of aggravation is not applied to persons 
whose claims are based on a period of active duty for training."  
Smith v. Shinseki, No. 08-1667, slip op. at 9 (U.S. Vet.App. Aug. 
17, 2010); 2010 WL 3222811 (Vet.App.). 

Rather, under 38 U.S.C. § 101(24)(B) there must be "direct 
evidence both [sic] that a worsening of the condition occurred 
during the period of active duty for training and [sic] that the 
worsening was caused by [sic] the period of active duty for 
training.  Smith v. Shinseki, No. 08-1667, slip op. at 10 (U.S. 
Vet.App. Aug. 17, 2010); 2010 WL 3222811 (Vet.App.) (See also 
footnote 6 at page 10 of Smith v. Shinseki, No. 08-1667, slip op. 
at 8 (U.S. Vet.App. Aug. 17, 2010); 2010 WL 3222811 (Vet.App.) 
stating that the same hold true for periods of INACDUTRA).

Thus, when a claim for service connection is based only on a 
period of ACDUTRA or INACDUTRA, there must be evidence that the 
appellant became disabled as a result of a disease or injury 
incurred or aggravated in the line of duty during the period of 
active duty for training.  See 38 U.S.C. §§ 101(2), (22), (24); 
38 U.S.C. 
§ 1110; Acciola v. Peake, 22 Vet. App. 320, 324 (2008) (citing 
Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998); Paulson 
v. Brown, 7 Vet. App. 466, 470 (1995)).  In the absence of such 
evidence, the period of active duty for training would not 
qualify as 'active military, naval, or air service,' and the 
appellant would not qualify as a 'veteran' by virtue of the 
active duty for training alone.  See Acciola, 22 Vet. App. at 
324; see also Smith v. Shinseki, No. 08-1667, slip op. at 5 (U.S. 
Vet.App. Aug. 17, 2010); 2010 WL 3222811 (Vet.App.).

Thus,  by definition, the presumption of service connection 
applies where there is no evidence that a condition began in or 
was aggravated during the relevant period of service.  And, 
therefore, by contrast, for a claimant whose claim is based on a 
period of active duty for training to establish entitlement to 
benefits, there must be some evidence that his or her condition 
was "incurred or aggravated" during the relevant period of 
service.  38 U.S.C. § 101(24)(B).  These circumstances are 
necessarily mutually exclusive-"it is not possible for there to 
be both no evidence and some evidence of in-service incurrence of 
a condition." Smith v. Shinseki, No. 08-1667, slip op. at 8 (U.S. 
Vet.App. Aug. 17, 2010); 2010 WL 3222811 (Vet.App.) (See also 
footnote 4 at page 8 of Smith v. Shinseki, No. 08-1667, slip op. 
at 8 (U.S. Vet.App. Aug. 17, 2010); 2010 WL 3222811 (Vet.App.) 
stating that the same hold true for periods of INACDUTRA).

The Board must determine whether the evidence supports the claim 
or is in relative equipoise, with the appellant prevailing in 
either case, or whether the preponderance of the evidence is 
against the claim, in which case, service connection must be 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

A review of the record shows that the Veteran was hospitalized 
for acute appendicitis in June 1982.  Her past medical history 
indicated that she had a fractured clavicle , but she related 
that she did not remember which clavicle was fractured.  Her 
medical history also related that she was 11.5 years old and 
adopted.  Her past family history was unknown.  No reference was 
made to ongoing symptomatology regarding the clavicle.

Nevertheless, the Veteran's service enlistment examination makes 
no reference to a disability of the shoulder and/or trapezius.  
Service treatment records are also essentially silent with 
respect to complaints, treatment, or diagnosis of a left shoulder 
disorder.  The Board acknowledges that she was seen in May 1990 
for complaints of a sore arm in the shoulder blade area.  
However, the assessment was that she was having an adverse 
reaction to a typhoid injection.  

In August 1991, the Veteran was seen for complaints of left 
shoulder pain after she fell while bowling.  She related that she 
had been taking Motrin and using heat for five days, and still 
had pain.  Examination revealed full range of shoulder muscle, no 
swelling, and distal strength was equal.  There was mild 
tenderness of the AC joint.  The assessment was mild AC joint 
strain.  She was instructed to continue Motrin and heat with no 
upper body calisthenics for 10 days.  

In October 2000, the Veteran was provided a sick slip for an 
injury that occurred during physical fitness training.  It noted 
that she needed to be checked for a neck injury that occurred 
while performing physical training.  The soldier was examined and 
it was noted that she injured herself while doing sit-ups.  She 
felt a sharp pain in the left shoulder/neck region, shooting down 
her left arm.  There were no radicular symptoms with the neck 
movement.  She was emotional and in pain with guarding on 
examination.  She was difficult to examine.  She had point 
tenderness at the left trapezius from the scapula insertion to 
the neck.  Neck range of motion appeared to be "ok" but with 
pain in all directions.  Motor examination was difficult, 
secondary to patient guarding.  There was good strength in the 
left hand.  There was no paresthesia or sensory deficit.  The 
assessment was probable trapezius strain.  The examiner stated 
that at the time of the examination, he could not fully examine 
the Veteran to rule out more serious complications such as 
ruptured disc.  She was treated with ice, and anti-
inflammatories.  She was told to return in the morning for 
follow-up.  

The next day, the Veteran was re-examined and found to be 
neurologically intact.  There was almost full range of motion of 
the neck without pain.  Motor was intact.  The impression was 
muscle strain and she continued to be treated with ice, activity 
as tolerated, to be followed by heat later.  

An October 2000 Statement of Medical Examination and Duty Status 
was associated with the Veteran's claims folder.  It indicated 
that while on inactive duty for training, the Veteran was 
completing the sit-up part of physical fitness training when she 
felt a pull in her neck.  She was examined by the Battalion 
Surgeon, treated, and diagnosed with a muscle strain.  She was 
put on quarters for the rest of the training day and returned to 
light duty.  The medical opinion was that the injury was incurred 
in the line of duty.  A statement from the Veteran and her unit 
command were submitted to the record describing the incident.  

After service, the Veteran underwent a VA examination in 
September 2008.  She related the injury she sustained in service 
in October 2000 when she injured her left trapezius muscles 
performing sit-ups.  She was treated with ice and Motrin.  She 
was better in several days.  She was not seen further in service 
or by her family physician.  She stated that she would have 
flares at times and with over use of the left arm.  When she 
worked as a LPN, she had a physical therapist that she discussed 
her case with who suggested exercises.  She related that within 
the last 12 months, she had been having increased pain in her 
left trapezius which was moderate to moderately severe.  She 
reported no medical care for her neck privately or within the VA 
since her initial injury.  

Physical examination of the left trapezius muscle revealed muscle 
strength of 5/5.  Muscle function was intact with tenderness, and 
trigger points were in the anterior border of the trapezius.  The 
examiner indicated that she had a heavy purse that she carried on 
her left shoulder.  Joint motion was not affected by her 
condition.  The diagnosis was left trapezius muscle strain.  

The examiner's opinion was that the Veteran's left trapezius 
muscle strain was not caused by or the result of military 
service.  The rationale was that although the Veteran did have a 
left trapezius muscle strain while training, she received no 
further care for her muscle strain and had jobs that required 
significant physical activity.  These jobs, her heavy purse, and 
situational stress more likely caused her ongoing left trapezius 
strain.  She had not been limited in her activity but did 
experience pain.  Therefore, according to the examiner, the 
Veteran's left trapezius strain had no link to the muscle pull 
that she had in service and was not caused by or the result of 
military service.  

In January 2009, statements from the Veteran's spouse, friend, 
and unit administrator in the Minnesota National Guard were 
submitted with the record.  The Veteran's spouse stated that the 
Veteran never had problems with her left shoulder until she took 
a physical fitness test in the Minnesota Army National Guard.  
After her shoulder injury, she frequently came home from work 
complaining of shoulder and neck pain.  She also had trouble 
sleeping at night unless she used a heating pad to help ease the 
pain.  

A friend indicated that she had known the Veteran since the late 
1990's when their children were in early childhood education.  At 
that time, she did not recall the Veteran ever complaining of 
neck or shoulder pain or spasm.  Since the early 2000's, she 
stated that the Veteran told her she had hurt herself and was 
having pain and spasm in her neck and shoulder.  She had been 
massaging the Veteran's neck and shoulder to provide her short 
term relief.  

The Veteran's unit administrator in the Minnesota Army National 
Guard indicated that he recalled the Veteran injuring her left 
trapezius muscle while taking an Army Physical Fitness Test.  He 
related that a line of duty determination was approved regarding 
the Veteran's injury.  His signature was the same as the 
signature that signed a sworn statement during the Veteran's the 
line of duty determination in service.  

Medical records from January 2009 from the Iron Range Rehab 
Center were obtained and associated with the claim folder.  This 
treatment was for physical therapy for left shoulder pain.  

VA outpatient treatment records in 2009 were obtained and 
associated with the claim folder showing treatment for left upper 
shoulder pain, which was attributed by the Veteran as initially 
occurring when she pulled a muscle nine years prior during a 
physical training test.  

Medical records of an MRI of the cervical spine and thoracic 
spine performed in June 2010 from the Open Upright MRI of Duluth 
were associated with the claim folder.  These MRIs were taken 
with regard to the Veteran's complaints of left neck and shoulder 
pain.  

In rendering a decision on appeal, the Board must analyze the 
credibility and probative value of the evidence, account for the 
evidence which it finds to be persuasive or unpersuasive, and 
provide the reasons for its rejection of any material evidence 
favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 
36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 
(1990).  In determining whether statements submitted by an 
appellant are credible, the Board may consider internal 
consistency, facial plausibility, and consistency with other 
evidence submitted on behalf of the claimant.  Caluza v. Brown, 7 
Vet. App. 498 (1995).  

The Federal Circuit has held that "[l]ay evidence can be 
competent and sufficient to establish a diagnosis of a condition 
when (1) a layperson is competent to identify the medical 
condition, (2) the layperson is reporting a contemporaneous 
medical diagnosis, or (3) lay testimony describing symptoms at 
the time supports a later diagnosis by a medical professional."  
Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) 
(quoting Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 
2007)).

Lay testimony is also competent to establish the presence of 
observable symptomatology and may provide sufficient support for 
a claim of service connection.  Barr v. Nicholson, 21 Vet.App. 
303, 307 (2007).  The Board acknowledges that lay evidence 
concerning continuity of symptoms after service, if credible, is 
ultimately competent, regardless of the lack of contemporaneous 
medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. 
Cir. 2006) ("[T]he Board cannot determine that lay evidence 
lacks credibility merely because it is unaccompanied by 
contemporaneous medical evidence.").

The medical evidence of record shows that the Veteran did sustain 
a left trapezius muscle pull while on INACDUTRA in 2000.  
Although there is no medical evidence of a separation examination 
from the Minnesota Army National Guard in 2001, the Veteran 
indicates that she has had left neck/shoulder pain since her 
muscle pull in 2000.  

The Veteran is competent to state that she had a left trapezius 
muscle strain in service and that she continues to experience the 
residuals to date.  The Board also finds the Veteran's statements 
to be credible, as there is internal consistency, facial 
plausibility, and consistency with other evidence submitted on 
behalf of the claimant.  See Caluza v. Brown, 7 Vet. App. 498 
(1995).  In this regard, she consistently provided a history of 
in-service onset of her left trapezius injury, which is also 
documented by the service treatment records.  She also reports a 
history of chronic left shoulder/trapezius during her September 
2008 VA examination and again in treatment notes from Iron Range 
Rehabilitation.  Indeed, given her report of being an LPN 
(Licensed Practical Nurse), the Board affords her some expertise, 
albeit not significant, to identify herself as having injured her 
left trapezius and to experiencing chronic pain in that 
muscle/area since the initial injury.  In addition to being 
internally consistent, her statements of continuity of 
symptomatology since service are also consistent with other 
evidence of record.  Specifically, she submitted credible lay 
statements of her husband and her friend further substantiate 
continuity of her symptomatology after service.  Her husband and 
friend's statements substantiate the onset of her left shoulder 
disorder.  See Madden v. Gober, 125 F.3d 1477, 1481 (1997) (the 
Board is entitled to assess the credibility of evidence in light 
of its own inherent characteristics and its relationship to other 
items of evidence).  

The Board has also considered the opinion of the VA examiner who 
examined the Veteran in September 2008.  There, after a review of 
the claims file and an examination of the Veteran's left 
trapezius muscle, the examiner's opinion was that the Veteran's 
left trapezius muscle was not caused by or the result of military 
service.  The examiner stated that the Veteran did have a left 
trapezius muscle strain while in training, however she had no 
further care for the muscle strain.  The examiner also stated 
that she had jobs that required significant activity, and these 
jobs, her heavy purse, and stress more likely caused her ongoing 
trapezius strain.  She has not been limited in activity but she 
still experiences pain.  

The examiner's statement indicates that there are other reasons 
for the Veteran's left trapezius muscle strain such as a heavy 
purse, jobs requiring significant activity, and stress.  However, 
the examiner also related that these findings likely caused the 
Veteran's ongoing trapezius strain.  This statement suggests that 
there had not been a resolution of her initial disorder.  

In light of the initial inservice diagnosis of a left trapezius 
muscle strain, the examiner's statement indicating an ongoing 
trapezius strain, and the Veteran's lay statement and those of 
her husband and friend which not only substantiated their 
knowledge of the onset of her complaints, but lend credence and 
consistency to the  Veteran's complaints that left trapezius 
strain symptoms continue to date, resolving all reasonable doubt 
in the Veteran's favor, service connection for left trapezius 
strain is warranted.  


ORDER

Service connection for left trapezius strain is granted.  


REMAND

Pursuant to 38 U.S.C.A. § 101(24), 'active military, naval, or 
air service' includes "active duty, any period of active duty for 
training [ADT or ACDUTRA] during which the individual concerned 
was disabled or died from a disease or injury incurred in or 
aggravated in line of duty, and any period of inactive duty 
training [IDT or INACDUTRA] during which the individual concerned 
was disabled or died from an injury incurred in or aggravated in 
line of duty." 38 U.S.C.A. § 101(24) (West 2002).  Put another 
way, service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated while performing 
active duty for training, or for injury incurred during inactive 
duty training.


The record shows that the Veteran was a petroleum supply 
specialist in service.  Those records (DD 214) also show that she 
was awarded a Southwest Asia Service Medical.  This was reflected 
on her DD 214 from active service in 1993 and also on her NGB 
Form 22, on her separation from the Minnesota Army National Guard 
in 2001.  It is not clear whether she served in the Persian Gulf 
during both active duty and/or  ACDUTRA.  Service treatment 
records reflecting a chemical burn of the feet are not associated 
with the claims folder.  However, due consideration is given to 
the places, types, and circumstances of the Veteran's service.  
Moreover, the Veteran's account of her condition having occurred 
during active combat service is to be presumed credible, if the 
RO/AMC finds that it is "consistent with the circumstances, 
conditions, or hardships of such service, notwithstanding the 
fact that there is no official record of such incurrence or 
aggravation in such service."  See 38 U.S.C.A. § 1154(a)(b); 38 
C.F.R. § 3.304(d).  The Veteran claims that she sustained 
chemical burns to her feet while serving in the Persian Gulf.  

The Veteran's June 2008 application for benefits indicates that 
the Veteran served in the Persian Gulf but does not indicate 
dates of when this occurred.  She also did not indicate dates of 
when this alleged disability occurred.  She has unverified 
ACDUTRA and INACDUTRA with the Minnesota Army National Guard.  As 
the outcome of this appeal may turn on whether the Veteran's 
chemical burns of the feet were noted to have had their onset 
during active duty or ACDUTRA, the Veteran's periods of ACDUTRA 
must be verified.   

Further, given her medical background as an LPN, the Veteran has 
some experience to state that she has the residuals of chemical 
burns on her feet.  Thus, in view of the above, and to give the 
Veteran an opportunity to fully pursue her claim, a VA 
examination may be necessary to determine if the Veteran has 
chemical burns of the feet, bilaterally, and, if so, if the burns 
are etiologically related to the Veteran's combat service.  See 
Generally McLendon v. Nicholson, 20 Vet.App. 79 (2006). 


(CONTINUED NEXT PAGE)


Accordingly, the case is REMANDED for the following actions:

1.  Contact the Veteran and ascertain when 
she had service in the Persian Gulf.  

2.  Contact the Minnesota Army National Guard 
unit wherein the Veteran served or any other 
appropriate agency, and verify the exact 
dates of the Veteran's periods of ACDUTRA and 
INACDUTRA, if any, and associate those 
records with the claims folder.  Points are 
not helpful in this regard.  If, for any 
reason, this information is not verifiable, 
the Veteran is to be so informed and the 
inability to verify the ACDUTRA and/or 
INACDUTRA must be noted in the claims folder.  
The unit should also be requested to submit 
any service treatment records in their 
possession, and they should be associated 
with the claims folder.   

3.  Next, the Veteran should be scheduled for 
a VA examination to determine the nature and 
etiology of her claimed foot disorder.  All 
indicated studies should be performed.  The 
claims folder should be made available to the 
examiner prior to the examination.  

The examiner should also opine, whether it is 
at least as likely as not (50 percent or 
more probability) that any identified foot 
disorder had its onset during the Veteran's 
active service, or any period of ACDUTRA, 
during service in the Persian Gulf.   The 
examiner should specifically state whether 
the Veteran suffers from residuals of 
chemical burns of the feet.


A rationale should be given for any opinion 
rendered.  If the examiner is unable to 
render an opinion without resorting to pure 
speculation, he/she should so state with 
supporting rationale.

3.  The RO should then readjudicate the issue 
on appeal.  If the determination remains 
unfavorable to the Veteran, the RO should 
issue a supplemental statement of the case 
that contains notice of all relevant actions 
taken, including a summary of the evidence 
and applicable law and regulations considered 
pertinent to the issue.  An appropriate 
period of time should be allowed for response 
by the Veteran and her representative.  
Thereafter, the case should be returned to 
the Board for further appellate 
consideration, if in order.


The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).




______________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


